Citation Nr: 0939958	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-38 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for low back disorder.

2.  Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1974 
to November 1994.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Manila, the Republic of the 
Philippines (RO).  

Although a June 2007 rating decision reopened and denied the 
Veteran's claim for service connection for a low back 
disability, it is unclear whether the RO's denial of the 
Veteran's claim in a November 2008 Statement of the Case is 
on a de novo basis, as the RO phrased the issue as 
entitlement to service connection for lumbar spondylosis but 
concluded that the previous denial was confirmed and 
continued without providing the law and regulations on 
finality.  The Board notes, however, that even if the RO 
determined that new and material evidence was received to 
reopen service connection for a low back disability, such 
determination is not binding on the Board; the Board must 
first decide whether evidence has been received that is both 
new and material to reopen the claim.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  Consequently, the Board 
will adjudicate the question of whether new and material 
evidence has been received.  

An October 2006 claim for service connection for diabetes 
mellitus has not been addressed by VA and is referred to the 
RO for adjudication.

In June 2009, the Veteran testified at a video conference 
hearing from Manila, Republic of the Philippines, before the 
undersigned Veterans Law Judge in Washington, DC.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  The claim to reopen service connection for a low back 
disability was denied by an unappealed rating decision in 
February 2005.  

2.  The evidence received subsequent to the February 2005 
rating decision pertains to current disability and nexus to 
service, so raises a reasonable possibility of substantiating 
the claim for service connection for a low back disability.  

3.  The evidence is at least in relative equipoise on the 
question of whether the Veteran's current low back disability 
is due to active service.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision which denied reopening 
of service connection for a low back disability is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  Evidence received since the February 2005 decision is new 
and material, and service connection for a low back 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for a low back disability 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In light of 
the full grant of benefits sought in this claim, no further 
notice or assistance is required in this case.  

New And Material Evidence

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of 
record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The issue of service connection for a low back disability was 
originally denied by an unappealed rating decision in January 
2004 because the Veteran's back problems in service were 
considered to be acute and transitory and unrelated to post-
service low back disability.  An unappealed rating decision 
in December 2001, an unappealed Statement of the Case in 
April 2003, and an unappealed rating decision in February 
2005 confirmed the prior denial, that is, denied reopening of 
the claim, because new and material evidence had not been 
received.  

The Veteran attempted to reopen his claim for service 
connection for low back disability in March 2006, and an 
August 2006 rating decision denied reopening.  The Veteran 
timely appealed, and the current appeal to reopen ensued.

In order for the Veteran's claim to be reopened, new and 
material evidence must be received.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence 
as to any aspect of the Veteran's claim that was lacking at 
the time of the last final denial in order to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Consequently, there would need to be evidence that the 
Veteran currently has a low back disability due to an event 
or incident of his period of active service.  

The evidence on file at the time of the February 2005 RO 
decision consisted of the Veteran's service treatment 
records and VA and private treatment records and 
examinations reports dated from December 1997 to January 
2005.  The Veteran's service treatment records reveal that 
he complained of low back pain on several occasions in 
service, and low back strain was diagnosed in February 
1982.  No low back disorder was noted on separation 
evaluation in January 1994.  

Hypolordosis, probably due to muscle spasm, degenerative 
discospondylosis, and mild bilateral sacroiliac arthritis 
was found on VA X-rays in December 1997.  Degenerative 
joint disease of the lumbosacral spine was diagnosed on VA 
examination in December 1997.  

According to a January 1999 VA physician's opinion, the 
December 1997 finding of hypolordosis was not related to 
service.  According to a November 2000 statement from 
J.P.T., M.D., the Veteran had degenerative osteoarthritis 
of the lumbar spine.  A November 2004 MRI revealed 
degenerative disc disease of L5-S1.  The Veteran 
complained in January 2005 to A.G.D., M.D., of a 20 year 
history of low back pain.

The evidence received since February 2005 consists of 
private and VA treatment records dated from April 2006 to 
February 2009, a transcript of the June 2009 video 
conference hearing, and written statements by and on 
behalf of the Veteran.  The medical evidence received 
since February 2005 includes March 2007, August 2007, and 
February 2008 private physicians' statements in favor of 
the claim.  These statements are new and material.  They 
are new because they have not previously been on file, and 
they raise a reasonable possibility of substantiating the 
claim because they tend to show current low back 
disability and tend to relate the low back disability to 
service.  Therefore, new and material evidence has been 
received, and the claim for service connection for a low 
back disability is reopened.

The Board must consider whether the Veteran will be 
prejudiced if the Board proceeds to consider his claim for 
service connection on the merits.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran has made arguments on 
the merits of the claim throughout the appeal period.  He 
has also had the opportunity to submit evidence and offer 
testimony on the merits of the claim.  In light of the 
favorable grant of benefits, there is no possibility of 
prejudice by the Board's adjudication, in the first 
instance, of the claim for service connection for a low 
back disability on the merits.  Curry v. Brown, 7 Vet App 
59 (1994).

Service Connection for Low Back Disability

The Veteran seeks service connection for a low back 
disability due to service.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board finds the evidence is at least in relative equipoise on 
the question of whether the Veteran's low back disability is 
due to active service.  Consequently, the reopened claim for 
service connection for low back disability will be granted on 
the merits.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, generally, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

The Veteran's service treatment records reveal complaints of 
low back disability at various times in service, beginning in 
March 1979 and including in April 1993.  However, there were 
no low back complaints or findings on service history reports 
and/or examinations in August 1983, July 1987, June 1989, and 
January 1994.  

As noted above, the VA physician who examined the Veteran in 
December 1997 concluded in January 1999, after reviewing the 
claims file, that the X-ray finding of hypolordosis was not 
related to service because of the gap in time between the 
diagnosis of low back strain in February 1982 and the 
December 1997 finding.  A VA examiner concluded in May 2007, 
after reviewing the claims files, that the Veteran's back 
complaints in service were not causally related to service 
because examination in 1994 did not show any low back 
disorder and because the gap of 12 years between his service 
discharge in 1994 and the 2006 private medical finding of 
lumbar spondylosis was too long.

According to a March 2007 report from R.V.M., M.D., the 
Veteran's lumbar degenerative disease was at least as likely 
as not caused by his job duties in service, which included 
lifting, pulling, and carrying.  A medical evaluation from 
Lifeline Medical Center, which included citation from the 
Veteran's service treatment records and some of the other 
medical reports on file, contains the conclusion that the 
Veteran's current degenerative disease of the lumbar spine is 
a direct result of the numerous major, repetitive 
stresses/trauma overloading of the lower back, brought about 
by his duties in service.  

Also received by VA is a February 2008 medical report from 
A.C.S., M.D., who initially saw the Veteran in April 2006 and 
also refers to the Veteran's service treatment records.  Dr. 
S notes that the Veteran complained on several occasions in 
service of back pain and concludes that the duties involved 
as a Ships Service Man and the physical fitness requirements 
in service most likely caused the Veteran's current 
degenerative disease and other low back disability.

The Veteran testified in support of his claim at a video 
conference hearing in June 2009 that his 20 years as a Navy 
supply person involved from lifting heavy weights and 
twisting his back while carrying supplies and going up and 
down ladders; that he also fell from a horse during service 
in 1982 and injured his back, and was hospitalized for two 
weeks for this back injury; he was treated with medication on 
other occasions for complaints of back pain; he experienced 
back pain during service; he experienced continuous back pain 
since service separation.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Although the Veteran did not complain of back problems on 
several medical history reports in service, and no back 
disability was found on periodic physical examinations in 
service, there are several notations in service of low back 
pain, including as due to a fall from a horse in February 
1982, at which time low back strain was diagnosed.  When seen 
in December 1997, the Veteran noted a history of recurrent 
low back problems and degenerative joint disease of the 
lumbar spine was diagnosed.  Subsequent complaints and 
findings of low back disability continue to show a continuity 
of symptomatology.  

Although there are medical opinions both for and against the 
Veteran's claim, none of the opinions is, by itself, 
definitive.  The opinions in favor of the claim do not appear 
to be based on all of the evidence on file, including all of 
the service treatment records, as only some of the records 
are discussed.  While the May 2007 VA opinion is based on all 
of the prior evidence, the Board notes that the finding of a 
12 year gap between service discharge and the 2006 finding of 
lumbar spondylosis is inaccurate, as there is medical 
evidence of degenerative disease in December 1997 and 
November 2000.



After review of the record as a whole, the Board finds that 
the weight of the competent evidence both for and against the 
claim is in relative equipoise on the question of whether the 
current low back disability is due to service.  Resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
the criteria for service connection for a low back disability 
have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, service 
connection for a low back disorder is reopened.

Service connection for a low back disability is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


